THIRD AMENDMENT AGREEMENT

relating to

the amendments to the Production Sharing Contract relating to the Dohuk Block

between

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

and

DNO IRAQ AS

and

GENEL ENERGY INTERNATIONAL LIMITED
eerpe

TABLE OF CONTENTS

DEFINITIONS AND INTERPRETATION
AMENDMENTS TO CONTRACT.

Third Amendment Agreement — Dobuk

THIRD AMENDMENT AGREEMENT

This agreement (the “Agreement”) is entered into as of | August 2010 (the “Agreement Date")

between:

(Ay

(B)

wh THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ (the
“Government’);

@ DNO IRAQ AS, a company established and existing under the laws of Norway,
whose registered office is at Swanden 1, Aker Brygge, PO Box 1345 Vika, 0113
Oslo, Norway, (“DNO"); and

QQ GENEL ENERGY INTERNATIONAL LIMITED, a company established and
existing under the laws of Anguilla, the British West Indies, whose registered office
is at Caribbean Suites, The Valley, Anguilla, British West Indies TV! 11P (“Genel”)

“Party” and collectively, the “Parties”),

RECITALS

The Government, Genel and DNO are parties to a Production Sharing Contract dated 13
March 2008 in respect of the Dohuk Block in the Kurdistan Region of Iraq (the “Contract”).

The Parties wish to amend the Contract to obligate Genel and future holders of all or part of
the participating interest held by Genel at the Effective Date to pay capacity building
payments to the Government. Genel is willing to agree to charge its participating interest with
the capacity building payment obligations, and the Parties are willing to agree to the
appropriate amendments to the Contract.

The Government will deposit all capacity building payments into a segregated account for use
solely to support and finance infrastructure and capacity building projects in the Kurdistan
Region.

DEFINITIONS AND INTERPRETATION

it Unless otherwise defined herein (including the recitals) capitalised terms have the
meanings ascribed to them in the Contract (before amendment by this Agreement).
As used in this Agreement:

“Agreement” is defined in the preamble.
Third Amendment Agreement ~ Dobuk

“Agreement Date” is defined in the preamble_

“Contract” is defined in Recital (A) and shall be construed to include all
amendments thereto as referred to in Clause 2.2(a).

“DNO" is defined in the preamble,

“Genel” is defined in the preamble.
“Government” is defined in the preamble.
“Party” and “Parties” are defined in the preamble.

“Third Party" is defined in Clause 4.2.

12 The descriptive headings in this Agreement are for convenience only, do not
constitute a part of this Agreement, and do not affect the construction or
interpretation of this Agreement. A reference to a “Clause” is a reference to a clause
of this Agreement,

AMENDMENTS TO CONTRACT

21 The Contract is armended as provided in this Clause 2.

2.2 The recitals are amended:

(a) by adding a new paragraph (D):

“(D) The GOVERNMENT entered into two production sharing
contracts dated 13 March 2008 with DNO so that the Original
Contract took effect as two separate contracts, one being in the form
of this Contract in respect of the Contract Area defined in Annex A
and known as the Dohuk Contract Area. The Contract was
amended by an amendment and relinguishment agreement dated 10
September 2008, and an assignment novation and amendment
agreement dated 31 March 2009;";

(b) by deleting the existing paragraph (E) and by renumbering the existing
paragraph (D): (EY";

(c) by adding a new paragraph (F):

“(F) This Contract was amended pursuant to the Third Amendment
Agreement between the Parties dated | August 2010;”;

(d) by renumbering the existing paragraph (F): “(G)"; and

we
23

24

Third Amendment Agreement ~ Dobuk

(e) by renumbering the existing paragraph (G): “(H)".

In Article 1.1, the definitions of “CONTRACTOR” and “CONTRACTOR Entity”
are deleted in their entirety and restated as follows:

“CONTRACTOR means, individually and jointly, each Contractor Entity.

CONTRACTOR Entity means each of Genel and DNO and their respective
permitted assignees pursuant to Article 39. A holder of the Government Interest is
not a CONTRACTOR Entity. At any time when there is only one entity constituting
the CONTRACTOR, any reference to “the entities constituting the
CONTRACTOR?" or the “CONTRACTOR Entities” or similar reference, shall be
deemed to mean “the entity constituting the CONTRACTOR". As of the Effective
Date. Genel and DNO, as CONTRACTOR Entities, each own an undivided interest
in the Petroleum Operations in respect of the entire Contract Area:

Genel 4%
DNO 40%".

New definitions are added in Article 1.1, in the appropriate alphabetical order, as
follows:

“Anaual Reconciliation Statement is defined in Article 32.4.2(c).

Capacity Building Account means a segregated bank account with a reputable bank
in the name of, and maintained by, the GOVERNMENT, the sole purpose of which
is to support and finance certain infrastructure and capacity building projects to be
identified by the GOVERNMENT in its sole discretion in the Kurdistan Region.

Capacity Building Payment means the amount of the Capacity Building Value.

Capacity Building Payment Iastalments means each obligation of a Charged [nterest
Holder to pay an amount equal to the Capacity Building Value attwibuted to such
Charged Interest Holder as provided by Article 32.4.

Capacity Building Value means, in respect of any period of determination: for cach
Charged Interest Holder, an amount in Dollars equal tw the value, established in
accordance with Article 27, of thirty per cent (30%) of the Profit Petroleum allocated
to such Charged Interest Holder pursuant to this Contract as at any time and period of
determination,

Charged Interest means all or any part of the participating interest hereunder
deemed held by Genel as of the Effective Date.

Charged Interest Holder means a CONTRACTOR Entity if and to the extent it is
the holder of a Charged Interest. As of the Effective Date, Genel is the only Charged
Interest Holder,
26

2.7

28

Third Amendment Agreement ~ Dobuk

Charged Interest Holders Monthly Statement is defined in Article 32.4.2(a).

DNO means DNO Iraq AS, a company established and existing under the laws of
Norway, whose registered office is at Stranden |, Aker Brygge, PO Box 1345 Vika,
0113 Oslo, Norway.

Third Amendment Agreement means the Third Amendment Agreement between
the Government, Genel, and DNO dated | August 2010.

Genel means Genel Energy International Limited, a company established and existing
under the laws of Anguilla, British West Indies, whose registered office is at Caribbean
Suites, The Valley, Anguilla, British West Indies TV1 11P.

Loss or Expense is defined in Article 32.4.8(c).

Rights Sale means a sale, assignment, or other disposal of the GOVERNMENT's
rights to receive Capacity Building Payment Instalments from a Charged Interest
Holder, whether for a lump sum payment or in instalment payments, and whether the
purchaser assumes all payment risk and all risk as to the amount of Capacity Building
Payment Instalments, or otherwise provided that the Charged Interest Holder's rights
under Article 32.4.2(e) shall be unaffected by any such sale, assignment or other
disposal.”

In Article 1.1, the definition of “Signature Bonus” is deleted.

The first paragraph of Article 4.2 is deleted in its entirety and restated:

“The Public Company will not have any liability to the CONTRACTOR to contribute
its Government Interest share of all Petroleum Costs. Petroleum Costs are the
exclusive obligation of the CONTRACTOR Entities in accordance with each
CONTRACTOR Entity’s respective participating interests in the Contract. Except as
provided in the assignment, novation and amendment agreement dated 31 March
2009, each CONTRACTOR Entity is entitled to recover all such Petroleum Costs in
accordance with Article 25, The Public Company shall contribute its share of
Production Bonuses attributable 10 the Government Interest and payable pursuant to
Articles 32.5 through 32.9."

In Article 16.14, after the words in the first sentence “The GOVERNMENT and” the
following is inserted: “, subject to Articles 32.4.6(a) and (b),”.

In Article 26.9, the following sentence is added to the end of the Article:

“Notwithstanding the other provisions of this Article 26.9, where a Charged Interest
Holder is in breach of any of its obligations in respect of the payment of Capacity
Building Payment Instalments under Article 32.4, the GOVERNMENT will have the
rights set forth in Articles 32.4.6 through 32.4.8."
29

2.10

2

2.12

2.13

Third Amendment Agreement ~ Dobuk

Articles 27.1 27.2 and Paragraphs 7 and & are amended by adding, after the word
“Quarter” in each instance in each Article and Paragraph, the words “and Month" ; and
in Paragraph 7.2, the words “twenty-one (21)" are deleted and replaced by “ten (10)",

Article 27.4 is deleted and restated in its entirety:

“By the tenth (10) day of each Month, the CONTRACTOR shall provide 2 statement
to the GOVERNMENT showing the CONTRACTOR’ calculations of the value of
Petroleum produced and sold from the Contract Area for the previous Month. Such
statement shall include the following information:

(a) quantities of Crude Oil sold by the CONTRACTOR Entities during the
preceding Month constituting Arm’s Length Sales together with
corresponding sale prices;

(b) quantities of Crude Oil sold by the CONTRACTOR Entities during the
preceding Month that do not fall in the category referred to in paragraph (a)
above, together with sale prices applied during such Month;

te} inventory in storage belonging to the CONTRACTOR Entities at the
beginning and at the end of the Month; and

id) quantities of Natural Gas sold by the CONTRACTOR Entities and the
GOVERNMENT together with sale prices realised.

Concurrently with the delivery of the monthly statement, the CONTRACTOR shall
deliver the Charged Interest Holders Monthly Statement to the GOVERNMENT as
provided in Article 32.4.2(a).”

In Article 29.1, after the words “shall be in Dollars and shall", the following words are
added:

“except as provided in the next sentence and Articles 32.4.10 through 32.4.12,";
and the following sentence is added at the end of Article 29.1:

“The right of offset provided in this Article 29.1 will not apply in respect of the
obligation of a Charged Interest Holder to make Capacity Building Payments as further
provided in Articles 32.4.10 through 32.4.12."

In Article 32, a new Article 32.3 is added as follows:

“32.3 A Charged Interest Holder shall not be liable to pay to the GOVERNMENT
any signature bonus or capacity building bonus. or for any other payment in
the nature of a signature bonus or capacity building bonus, except as
provided in Article 32.4.”

In Article 32, a new Article 32.4 is added as follows:
Third Amendment Agreement ~ Dobuk

“Capacity Building Payments

32.4 Each Charged Interest Holder is bound by the provisions of this Article.

32.4.1 The obligations of a CONTRACTOR Entity, to the extent it is a
Charged Interest Holder, as set forth in this Article 32.4, attach to,
and may not be severed from, the Charged Interest.

32.4.2 In respect of the Capacity Building Payment [nstalments:

fa)

(b)

on of before the tenth (10) day of each Month, in the
Development Period, the CONTRACTOR shall provide to
the GOVERNMENT, together with the monthly production
statement prepared by the CONTRACTOR in accordance
with Article 27.4 and Paragraph 6.1 and the monthly valuation
statement in accordance with Article 25 and Paragraph 7.1, a
statement (the “Charged Interest Holders Monthly
Statement”) setting out the CONTRACTOR’ calculation of
the Capacity Building Value attributable to cach Charged
Interest Holder for the preceding Month. In each Charged
Interest Holders Monthly Statement, the CONTRACTOR
shall detail cach item taken into account in making its
calculation of the amounts due from each Charged Interest
Holder, the quantities of Profit Petroleum produced during the
Month covered by such Charged Interest Holders Monthly
Statement, the volumes of such production sold, the Capacity
Building Value attributed to such sales, and the Capacity
Building Payment Instalments required to be paid with respect
thereto by each Charged Interest Holder;

on the same date on which the CONTRACTOR provides the
Charged Interest Holders Monthly Statement to the
GOVERNMENT in accordance with Article 32.4.2(a), each
Charged Interest Holder shall pay (except as provided in the
next sentence) the Capacity Building Payment Instalment as
shown as owed by such Charged Interest Holder in the
Charged Interest Holders Monthly Statement. If;

(1) a Charged Imerest Holder has sold its Profit Petroleum to
(i) the GOVERNMENT or a Public Company (or a
company of an entity owned and controlled, directly or
indirectly, by a Public Company or the GOVERNMENT),
{ii} the State Oil Marketing Organisation (SOMO) or any
entity owned and controlled by the Government of Iraq: and
if
(c)

(@)

Third Amendment Agreement ~ Dobuk

(2) any such counterparty as identified in (1) has not paid the
Charged Interest Holder for the Petroleum lifted by such
entity, then:

(3) the Charged Interest Holder is only obligated to pay the
Capacity Building Payment when, if, and to the extent the
Charged Interest Holder has received payment by such
counterparty.

The preceding sentence does not apply with respect to, and
to the extent of sales of a Charged Interest Holder's Profit
Petroleum to any other counterparties;

within thirty (30) calendar days following the date on which
the CONTRACTOR delivered the Final End-of-Year
Statement to the GOVERNMENT for each Calendar Year in
accordance with Article 26.13 and Paragraph 10, and based on
the information in such Final End-of-Year Statement, the
CONTRACTOR shall provide to the GOVERNMENT, in
respect of each Charged Interest Holder, a written
reconciliation of the aggregate amount of the Capacity
Building Value and the aggregate payments of the Capacity
Building Payment Instalments during such Calendar Year
period (the “Annual Reconciliation Statement”):

if the results of an Annual Reconciliation Statement show that
a Charged Interest Holder has, in the aggregate over the
Calendar Year period covered by the Annual Reconciliation
Statement, made Capacity Building Payment [nstalments in an
amount less than the aggregate Capacity Building Value
attributed to such Charged Interest Holder during such
Calendar Year period, the Charged Interest Holder shall pay
(subject to the same exception as provided in Article
32.4.2(b\(1), (2) and (3)) the amount of the underpayment as
shown in the Annual Reconciliation Statement within thirty
(30) calendar days following the same date the
CONTRACTOR delivered the Annual Reconciliation
Statement to the GOVERNMENT;

(e) if the results of an Annual Reconciliation Statement show that

a Charged Interest Holder has, in the aggregate over the
Calendar Year period covered by the Annual Reconciliation
Statement, made Capacity Building Payment Instalments in
excess of the Capacity Building Value attributed to it during
such Calendar Year period, and if and to the extent the
GOVERNMENT has agreed with the CONTRACTOR and
the affected Charged Interest Holder in respect of the amount
i

(g)

Third Amendment Agreement ~ Dobuk

of such overpayment, such Charged Interest Holder may
deduct such overpayment to the extent that the
GOVERNMENT has agreed with the amount of such
overpayment from the next following payments of Capacity
Building Payment Instalments. In no event will a Charged
Interest Holder be entitled to deduct more than fifteen per cent
(15%) of the amount otherwise payable from the next
following payments of Capacity Building Payment
Instalments. The right of set-off against Capacity Building
Payment Instalments will be a Charged Interest Hokder’s only
remedy in respect of any overpayment, and the
GOVERNMENT will have no obligation to make any
reimbursement or other compensating payments to the
Charged Interest Holder,

if a Charged Interest Holder fails to pay all or part of a
Capacity Building Payment when due, the Charged Interest
Holder shall pay interest on the unpaid amount at an annual
rate of LIBOR plus two per cent (2%) compounded monthly
from and including the date the payment was due to, but not
including the date paid; and

if any Capacity Building Payment is due to be paid to the
GOVERNMENT on a day that is either not a banking day in
either the place where the Capacity Building Account is
maintained, or the location of the financial institution through
which a Charged Interest Holder will make such payment, then
the Capacity Building Payment will be due on the next
following banking day. A “banking day” is a day (other than a
Saturday, Sunday, or public holiday) on which banks are open
for general business in the specified locations.

Buil Account

32.4.3 The GOVERNMENT shall:

fay

tb)

establish and maintain the Capacity Building Account; and

deposit all Capacity Building Payments received by the
GOVERNMENT into the Capacity Building Account.

32.4.4 The GOVERNMENT may enter into a Rights Sale without the
consent of the CONTRACTOR or any CONTRACTOR Entity.

Separate Liability
32.4.5

Third Amendment Agreement ~ Dobuk

Each Charged Interest Holder is separately liable (and not jointly
and severally liable with any other Charged Interest Holder) to the
GOVERNMENT for its obligations, duties and liabilities under
this Article 32.4. A CONTRACTOR Entity that is not a Charged
Interest Holder will have no liability to the GOVERNMENT for
any claim by the GOVERNMENT arising out of or related to the
breach of any Charged Interest Holder's obligations under this
Article 32.4.

Breach; Indemnity

32.4.6

324.7

(a) If a Charged Interest Holder fails to pay a Capacity Building
Payment in full when due, the GOVERNMENT will.
notwithstanding any other provision of this Contract, any
lifting agreement, any sales or marketing agreement, or any
other agreement, automatically be entitled on not less than
sixty (60) days prior notice to the defaulting Charged Interest
Holder and the CONTRACTOR in the case of the first
default, and not less than thirty (30) days in the case of any
subsequent default, to:

(1) lift, at the Delivery Point or at such other point as the
GOVERNMENT may decide, up to thirty per cent (30%)
of such defaulting Charged Interest Holder's Profit
Petroleum; and

(2) continue to lift up to thirty per cent (30%) of such
defaulting Charged Interest Holder's Profit Petroleum for
the remainder of the Development Period.

(bi

A defuulting Charged Interest Holder will have a single cure
period of thirty (30) days only in respect of its first default. If
the defaulting Charged Interest Holder pays the defaulted
Capacity Building Payments in full plus interest in accordance
with Article 32.4.2(f) in such thirty (30) day period, the
GOVERNMENT shall not exercise its lifting rights under this
Article 32.4.6 in respect of such defaulting Charged Interest
Holder. In the case of any subsequent default, the
GOVERNMENT may exercise its right to lift whether or not
the defaulting Charged Interest Holder cures its default in the
thirty (30) day notice period.

The lifting rights of the GOVERNMENT pursuant to Article
324.6 are exercisable by way of set-off, without first resort to legal
process, and without any liability or claims of the defaulting
Charged Interest Holder, the CONTRACTOR, the Operator, or
any other Person, and regardless of any provisions of any lifting
32.4.8

Third Amendment Agreement ~ Dobuk

agreement or provision of a joint operating agreement or any other
agreement to which the CONTRACTOR or a defaulting Charged
Interest Holder is a party, The CONTRACTOR shall ensure that
all agreements in respect of the lifting or sale of Petroleum reflect
the GOVERNMENT 's priority rights as set forth in Article 32.4.6
and this Article 32.4.7.

(a)

(b)

(ec)

A defaulting Charged Interest Holder shall indemnify the
GOVERNMENT from any Loss or Expense (as defined in
Article 32.4.8(c), below) that may in any way arise from the
exercise by the GOVERNMENT of its rights in respect of
such defaulting Charged Interest Holder under Articles 32.4.6
and 32.4,7_

The GOVERNMENT will retain control over the defence of,
and any resolution or settlement relating to, such Loss or
Expense. A defaulting Charged Interest Holder shall cooperate
with the GOVERNMENT and provide reasonable assistance
in defending any claims against the GOVERNMENT.

“Loss or Expense” means any liability, loss, claim, settlement
payment, cost and expense, interest, award, judgment,
damages (including punitive damages), diminution in value,
fees or other charge and, to the extent permitted by applicable
law, any court filing fee, court cost, arbitration fee of cost,
witness fee, and each other fee and cost of investigating and
defending or asserting a claim for indemnification, including
attomeys’ fees, other professionals’ fees, and disbursements;
but does not include consequential damages. A claim set forth
in a notice from the GOVERNMENT to a defaulting Charged
Interest Holder will be conclusively deemed a Loss or Expense
if the Charged Interest Holder fails to dispute
GOVERNMENT’ liability by the end of a thirty (30) day
period following the effective date of the notice from the
GOVERNMENT. The Charged Interest Holder shall
promptly pay the deemed Loss or Expense on demand.

324.9 The GOVERNMENT’ rights under Articles 32.4.6 through
324.8 are not exclusive and are without prejudice to the
GOVERNMENT 's termination rights under Article 45_

Payments; No Set-off or Deduction

32.4.10 Except as provided in Article 32.4.2(e) and notwithstanding any
provision in this Contract to the contrary, each Charged Interest
Holder shall pay all Capacity Building Payments without (and free
and clear of any deduction for) set-off or counterclaim.
324.11

32.4.12

Third Amendment Agreement ~ Dobuk

Each Charged Interest Holder acknowledges and accepts that a
fundamental principle of this Article 32.4 is that such Charged
Interest Holder must pay the Capacity Building Payments owed by
it and when required. Accordingly, in respect of its obligations
under this Article 32.4 only and except as provided in Article
32.4.2(e), each Charged Interest Holder hereby waives any right to
raise by way of set off or invoke as a defence to its obligations to
pay Capacity Building Payments pursuant to this Article 32.4,
whether in law or equity, any failure by the GOVERNMENT or
any CONTRACTOR Entity to pay amounts due and owing under
the Contract or any alleged claim that such Charged Interest Holder
may have against the GOVERNMENT, Operator, any other
CONTRACTOR Eatity or any other Person, whether such claim
arises under or relates to this Contract or otherwise.

Each Charged Interest Holder shall make Capacity Building
Payments to the GOVERNMENT by wire transfer of immediately
available funds in Dollars in accordance with wire instructions
provided by the GOVERNMENT. The making of any payments
by a Charged Interest Holder under this Article 32.4, or the
acceptance of use of any payments by the GOVERNMENT, does
not impair the rights of such Charged Interest Holder or the
GOVERNMENT under Article 15. Any dispute between the
GOVERNMENT and a Charged Interest Holder in respect of the
calculation of each of the Capacity Building Value and the
Capacity Building Payment due with respect thereto, is subject to
Article 15.9.

Assignment, Reversion

324.13

(a) [fa Charged Interest Holder assigns and novates all or any part
of its Charged Interest, the assignee will be a Charged Interest
Holder to the extent of such assignment and novation,

(b) If (i) a Charged Interest Holder withdraws as a
CONTRACTOR Entity, or (ii) the GOVERNMENT
terminates a Charged Interest Holder as a CONTRACTOR
Entity; and if in the cases of clauses (i) or (ii) all or part of the
Charged Interest of the Charged Interest Holder is cither
assigned and novated or reverts to the remaining
CONTRACTOR Entities, as provided in Article 45, then, in
either such case, such assignee or each remaining
CONTRACTOR Entity, as the case may be, will be a
Charged Interest Holder to the extent of such assignment and
novation or reversion, as applicable, provided that the
withdrawing or terminating Charged Interest Holder will be
2.14

2.15

2.16

2.17

Third Amendment Agreement ~ Dobuk

solely liable for any unpaid Capacity Building Payments
attributable to its Charged Interest prior to the date of
withdrawal or termination,

In Article 32:

(a) the existing Article 32.3 is renumbered “32.5”,
(b) the existing Article 32.4 is renumbered “32.6";
(c) the existing Article 32.5 is renumbered “32.7”;

@) the existing Article 32.6 is renumbered “32.8”, and in that Article, after the
word “bonus”, the words “or payment” are added; and

te) the existing Article 32.7 is renumbered “32.9”, and in that Article:
a afer the word “bonus”, the words “or payment” are added; and

(ii) the words “or by banker's draft and on receipt thereof the
GOVERNMENT shall forthwith issue a written receipt to the
CONTRACTOR duly executed by the Minister of Natural
Resources of the GOVERNMENT or such other officer of the
GOVERNMENT who shall be duly authorised to issue such
receipt under Kurdistan Region Law” are deleted.

Article 39.2 is deleted and restated:

“Except as provided in Article 32.4, each CONTRACTOR Entity shall have the right
to sell, assign, transfer or otherwise dispose of all or part of its rights and interests under
this Contract to any third party (not being an Affiliated Company or another
CONTRACTOR Eatity) with the prior consent of the GOVERNMENT, and each
other CONTRACTOR Entity (if any), which consent shall not be unreasonably
delayed or withheld. Any CONTRACTOR Entity proposing to sell, assign, transfer or
otherwise dispose of all or part of its rights and interests under this Contract to any such
third party shall request such consent in writing, which request shall be accompanied
by reasonable evidence of the technical and financial capability of the proposed third
party assignee.”

In Article 41, the following is added at the end of the Article:

“Notwithstanding the foregoing, this Article 41 will not apply to the
GOVERNMENT in respect of any claim or proceeding arising out of or related to
the exercise of rights by the GOVERNMENT as set forth in Articles 32.4.6 through

324.9, in respect of which the GOVERNMENT expressly reserves all sovereign
immunities.”

In Article 42.1, the following sentences are added at the end of the first sentence:
3.

Third Amendment Agreement — Dobuk

“This Article 42.1 does not apply to any Dispute arising out of, or relating to, the
exercise of rights by the GOVERNMENT as set forth in Article 32.4.6, which
Disputes shall, except only as provided in Article 32.4.12, be subject to the exclusive
jurisdiction of the courts of the Kurdistan Region located in Erbil. Notwithstanding
the foregoing, any exercise by the GOVERNMENT of its termination rights under
Article 45 shall be subject to the provisions of this Article 42.1.”

2.18 In Article 45.6, after “31,” is added “32.4,”.
2.19 The following further amendments are made:
(a) in the definition of “Production Bonus” in Article 1.1, the words “323 or
32.4” are replaced with “32.5 or 32.6";
(b) in Article 4.10(b), the words "the Signature Bonus or" are deleted:
(ec) in Article 32.1, the parenthetical “("Signature Bonus")” is deleted;
«@ in Paragraph 3.1.9, the words “with the exception of Taxes described in
Article 31.2) and bonus payments” are deleted and replaced with “with the
exception of Taxes (described in Article 31.2), bonus payments, Capacity
Building Payments, and any other payments”;
(e) in Paragraphs 4.4 and 13.3.2(h), after the word “bonuses” in each instance,
“, Capacity Building Payments, or other payments” is added;
( the heading for Article 32 is deleted and restated:
“ARTICLE 32 - BONUSES; CAPACITY BUILDING PAYMENTS",
(g) in Article 39.6, the following is added at the end of the sentence following the
words “Article 4":
“and Article 32.4."
(hy) in Articles 4.2 and 4.3, the word “other” is deleted in each instance; and
i) in Article 33.9, “, provided that where the GOVERNMENT is participating in
its capacity as a CONTRACTOR Entity pursuant to Article 4, it shall be
liable for its share of Petroleum Costs” is deleted.
REPRESENTATIONS
aa DNO and Genel, each for itself, makes the following representations:

3d

its entry into and performance of this Agreement have been authorised by all
necessary company action;

3
3.12

313

314

345

3.1.6

Third Amendment Agreement ~ Dobuk

this Agreement constitutes a valid, legal, and binding agreement of it;

it has received all authorisations and consents required under the law under
which it is organised that are or will be necessary for the entry into and
performance by it, and the validity and enforceability against it, of this
Agreement,

except as provided in the next sentence, there is no law to which it is subject
or agreement to which it is a party that conflicts with or prevents entry into,
delivery, and performance by it of, or calls into question the validity, legality
and enforceability against it of, this Agreement. No representation is made
in respect of the laws of the Kurdistan Region or Iraq:

it is not a party to any administrative or judicial proceeding, litigation, or
arbitration that could affect the validity or enforceability of this Agreement as
to it; and

neither it nor any of its Affiliates has made, offered, or authorised (and has not
agreed to make and does not expect will be made), with respect to the matters
which are the subject of this Agreement or the Contract, any payment, gift,
promise or other advantage, whether directly or through any other Person, to
or for the use or benefit of uny public official (Le., any person holding a
legislative, administrative or judicial office, including any person employed by
or acting on behalf of the Government) or any political party or political party
official or candidate for office, where such payment, gift, promise or
advantage violates (i) the laws of the Kurdistan Region or of Iraq, (ii) the laws
‘of the place of incorporation or its principal place of business, or (iii) the
principles described in the Convention oa Combating Bribery of Foreign
Public Officials in International Business Transactions, signed in Paris on 17
December 1997, which entered into force on 15 February 1999, and the
Convention's Commentaries. No part of its participating interest under
(including any profits it may derive in respect of) the Contract is held (or to be
held pursuant to this Agreement) or payable to, directly or indirectly, to or for
the benefit (directly or indirectly) of any public official or any political party or
political party official or candidate for office of the Kurdistan Region or Iraq.

4. GENERAL PROVISIONS

4a

4.2

Articles 36 (Jnformation and Confidentiality), 39 (Assignment and Change of
Control), 41 (Waiver of Sovereign Inmeunity), 42.1 (Negotiation, Mediation and
Arbitration), and 44 (Notices) of the Contract shall apply to this Agreement.

This Agreement does not create any right under the Contracts (Rights of Third
Parties) Act 1999 that is enforceable by any Person who is not a party (a “Third
Party”). The Parties may rescind or vary the terms of this Agreement without notice
to or the consent of any Third Party.
45

46

47

48

Third Amendment Agreement ~ Dobuk

This Agreement constitutes the final, complete and exclusive expression of the
Parties’ agreement on the matters contained in this Agreement. All prior and
contemporancous negotiations and agreements between the Parties on the matters
contained in this Agreement are expressly merged into and superseded by this
Agreement. The provisions of this Agreement may not be explained, supplemented
or qualified through evidence of trade usage or a prior course of dealings, In entering
into this Agreement, neither Party has relied upon any statement, representation,
warranty or agreement of the other party except for those expressly contained in this
Agreement. There are no conditions precedent to the effectiveness of this
Agreement, other than those expressly stated in this Agreement.

Each Party shall timely exercise all commercially reasonable endeavors to take, or
cause to be taken, all actions necessary or desirable to consummate and make
effective the transactions this Agreement contemplates.

The Parties may amend this Agreement only by a written agreement of the Parties that
identifies itself as an amendment to this Agreement. The Parties may waive any
provision in this Agreement only by a writing executed by the Party against whom the
waiver is sought to be enforced. Any amendment, waiver, or consent signed by the
Minister of Natural Resources is binding on the Government. No failure or delay in
exercising any right or remedy, or in requiring the satisfaction of any condition, under
this Agreement by a Party, and no act, omission or course of dealing between any of the
Parties, will operate as a waiver or estoppel of any right, remedy, or condition. A waiver
made in writing on one occasion will be effective only in that instance and oaly for the
purpose stated. A waiver once given is not to be construed as a waiver on any future
occasion. No waiver or amendment in respect of this Agreement will constitute a
waiver or amendment of any other agreement between the Parties.

The Parties may execute this Agreement in three counterparts, each of which
constitutes an original, and all of which, collectively, constitute only one agreement.
The signatures of all of the Parties need not appear on the same counterpart, and
delivery of an executed counterpart signature page by facsimile or electronic scan is
as effective as executing and delivering this Agreement in the presence of the other
Parties. This Agreement is effective upon delivery of one executed counterpart from
each Party to the other Parties, In proving this Agreement, a Party must produce or
account only for the executed counterpart of the Party to be charged.

If this Agreement is reasonably proven to have been obtained in violation of Kurdistan
Region Law or the laws of Irag concerning corruption, this Agreement shall be deemed
void ab initio,

This Agreement (and any non-contractual obligations arising out of o¢ in connection
with it} is governed by English law.

[Signature page follows.)

15
‘Third Amendment Agreement ~ Dohuk

For and on behalf of DNO Iraq AS:

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister

Kurdistan Regional Government

On behalf of the Regional Council for the Oil and
Gas Affairs of the Kurdistan Region ~ Iraq

Signatu
Barham Salih

Minister of Natural Resources
Kurdistan Regional Government
On behalf of the Ministry of Natural
Resources in the Kurdistan Region

{Signature page to the Dohuk Third Amendment Agreement.|
Thint Amendmem Agreement « Dobule

For and on heliatfof DNO Irag AS:

Signature,

For aid cn behalf of Genel Energy Indornational Limited:

Signature. LMM

Tite:
Name;

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister

Kardisian Regional Goverment

Or bebalF of te Regional Council for the Of and
Gas Affairs of the Kuntistan Region — lraq

Barhsm Sah

Minister of Naterai Resources
Murdistin Raglons] Government
‘On hehaké ofthe Ministry of Natural
Reooureds in the Kurdistan Region

Signature:
Ashti Hawrami

[Signature page to the Dahok Third Amendment Agrcement.[

16
Third Amendment Agreement - Dobuk

For and on behalf of DNO Iraq AS:

Title: .
Narne:

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister

Kurdistan Regional Government

On behalf of the Regional Council for the Oil and
Gas Affairs of the Kurdistan Region — [rag

seme add Salah

Barham Salih

Minister of Natural Resources
Kurdistan Regional Government
On behalf of the Ministry of Natural
Resources in the Kurdistan Region

Signature:..
Ashti Hawrami

[Signature page to the Dohuk Third Amendment Agreement.|

16
